           Case 4:19-cv-00418-JM Document 23 Filed 06/10/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION


MARVA J. RADKE, Individually and
As Special Administratrix of the Estate
Of Laverne L. Radke, deceased                                                 PLAINTIFF

VS.                                    NO. 4:19CV0418 JM

THE HANOVER INSURANCE COMPANY
And STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY                                                             DEFENDANTS


                                              ORDER

       The Court has been advised that the parties have reached a settlement in this case.

Accordingly, this case is dismissed with prejudice. The clerk is directed to close the case. The

Court will retain jurisdiction for thirty (30) days to allow the parties to complete the terms of the

settlement.

       IT IS SO ORDERED this 10th day of June, 2020.



                                                      __________________________________
                                                      James M. Moody Jr.
                                                      United States District Judge
